Exhibit 10.56

EXECUTIVE SEVERANCE AGREEMENT

This EXECUTIVE SEVERANCE AGREEMENT (including Exhibit A hereto, the
“Agreement”), dated as of [DATE] (“Effective Date”), is made by and between
Digital Realty Trust, Inc. (“REIT”), DLR LLC (“Employer”, and together with the
REIT, “Company”) and ______________ (“Employee”, and together with the Company,
“Parties”). 

In consideration of Employee’s continued employment with the Company and for
other good and valuable consideration, the Company is pleased to offer Employee
eligibility to receive severance benefits upon specified terminations of
employment on the terms and conditions set forth in this Agreement in accordance
with the belief of the Compensation Committee of the Board of Directors of the
REIT that it is in the Company’s best interests to provide Employee with those
benefits as enhanced financial security and incentive and encouragement for
Employee to remain with the Company. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in Section III of Exhibit A
of this Agreement.

1. EFFECTIVE DATE AND TERM OF AGREEMENT. This Agreement shall be effective on
the Effective Date. Subject to the terms of this Agreement, this Agreement shall
be effective for a term commencing on the Effective Date and ending on January
31, 2022 (“Term”); provided, however, that in the event that a Change in Control
occurs during the Term, the ending date of the Term shall thereupon
automatically be extended to the date that is the second anniversary of the date
on which such Change in Control occurs. Notwithstanding anything contained in
this Agreement, in no event shall the expiration of the Term or the Company’s
election not to renew or extend the Term constitute a termination of Employee’s
employment by the Company without Cause or by Employee for Good Reason.

2. AT-WILL EMPLOYMENT. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
This Agreement does not constitute an agreement to employ Employee for any
specific time.

3. SEVERANCE BENEFITS. Employee shall be eligible to receive certain severance
benefits upon specified terminations of employment as set forth in Exhibit A and
under the terms and conditions set forth in this Agreement.

4. TERMINATION OF OFFICES AND DIRECTORSHIPS. Effective as of the Employee’s
final date of employment with the Company (“Termination Date”), except to the
extent otherwise determined by the Board of Directors of the REIT (“Board”) in
its sole discretion, Employee shall be deemed to have resigned from all offices,
directorships, and other employment positions, if any, then held with the REIT,
Digital Realty Trust, L.P., the Employer, or their respective subsidiaries or
affiliates (collectively, “Digital Group”), and Employee agrees that Employee
shall take all actions reasonably requested by the Company to effectuate the
foregoing.

5. LIMITATION ON PAYMENTS.

A. Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by Employee
(including any payment or benefit received in connection with a termination of
Employee’s employment, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (all such payments and benefits, including
the payments and benefits set forth in Exhibit A of this Agreement, the “Total
Payments”) would be subject (in whole or part) to the excise tax (“Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(“Code”),










then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
Employee’s remaining Total Payments shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax, but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes applicable to such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The reduction undertaken
pursuant to this Section 5(a) shall be accomplished first by reducing or
eliminating any cash payments subject to Section 409A of the Code as deferred
compensation (with payments to be made furthest in the future being reduced
first), then by reducing or eliminating cash payments that are not subject to
Section 409A of the Code, then by reducing payments attributable to equity-based
compensation (or the accelerated vesting thereof) subject to Section 409A of the
Code as deferred compensation (with payments to be made furthest in the future
being reduced first), and finally, by reducing payments attributable to
equity-based compensation (or the accelerated vesting thereof) that is not
subject to Section 409A of the Code; provided that all payments to which Treas.
Reg. §1.280G-1, Q&A-24(b) or (c) does not apply shall be reduced or eliminated
before any payments to which Treas. Reg. §1.280G-1, Q&A-24(b) or (c) applies.

B. Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments, the receipt or retention of which Employee has waived at
such time and in such manner so as not to constitute a “payment” within the
meaning of Section 280G(b) of the Code, will be taken into account; (ii) no
portion of the Total Payments will be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (“Independent
Advisors”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

6. SECTION 409A.

A. To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if at any time
Employee and the Company mutually determine that any compensation or benefits
payable under this Agreement may not be compliant with or exempt from Section
409A of the Code and related Department of Treasury guidance, the parties shall
work together to adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies, and procedures with retroactive
effect), or take such other actions, as the parties determine are necessary or
appropriate to (A) exempt such compensation and benefits from Section 409A of
the Code and/or preserve the intended tax

2




treatment of such compensation and benefits, or (B) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 6(A) shall not create any obligation on the
part of the Company to adopt any such amendment, policy, or procedure or take
any such other action and shall create no guarantee of any particular tax
treatment to Employee. Employee shall be solely responsible for tax consequences
with respect to all amounts payable under this Agreement, and in no event shall
Company have any liability or responsibility if this Agreement does not meet any
applicable requirements of Section 409A of the Code.

B. To the extent permitted under Section 409A of the Code, any separate payment
or benefit under this Agreement or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A of the Code and this Section 6 to
the extent provided in the exceptions in Treasury Regulation Section
1.409A-l(b)(4), Section 1.409A-l(b)(9) or any other applicable exception or
provision of Section 409A of the Code.

C. To the extent that compensation or benefits payable under this Agreement (A)
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code or (B) are intended to be exempt from Section 409A of
the Code under Treasury Regulation Section 1.409A-1(b)(9)(iii), and are
designated under this Agreement as payable upon (or within a specified time
following) Employee’s termination of employment, such compensation or benefits
shall, subject to Section 6(D) below, be payable only upon (or, as applicable,
within the specified time following) Employee’s “separation from service” from
the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code).

D. Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits, including without limitation any termination payments or benefits
payable under Exhibit A, shall be paid to Employee prior to the expiration of
the six (6)-month period following Employee’s “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code) to the
extent that the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of Employee’s death), the Company shall pay
Employee a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to Employee during such six (6)-month period, plus
interest thereon from the Termination Date through the payment date at a rate
equal to the then-current “applicable Federal rate” determined under Section
7872(f)(2)(A) of the Code.

E. To the extent that any payments or reimbursements provided to Employee under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(l)(iv) would apply, such amounts shall be paid or
reimbursed to Employee reasonably promptly, but not later than December 31 of
the year following the year in which the expense was incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and Employee’s right to such payments or reimbursement shall not
be subject to liquidation or exchange for any other benefit.

F.In the event of any installment payment of compensation under this Agreement,
each installment shall be treated as a separate payment of compensation for
purposes of applying Section 409A.



3




G.If any payment subject to Section 409A is contingent on the delivery of a
Release by Employee and the aggregate period during which Employee is entitled
to consider and/or revoke such Release spans two calendar years, the payment
shall not be made prior to the beginning of the second such calendar year (and
any payments otherwise payable prior thereto (if any) shall instead be paid on
the first regularly scheduled Company payroll date occurring in the latter such
calendar year).

7. PAYMENT OF FINANCIAL OBLIGATIONS. In the event that Employee’s employment or
consultancy is shared among the Company and/or its subsidiaries and affiliates,
the payment or provision to Employee by the Company of any remuneration,
benefits, or other financial obligations pursuant to this Agreement may be
allocated to the Company and, as applicable, its subsidiaries and/or affiliates
in accordance with an employee sharing or expense allocation agreement entered
into by such parties.

8. WITHHOLDING. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

9. ARBITRATION. Except to the extent otherwise provided in the ECCA and/or the
PIIAA (each as defined below) or any other agreement containing Restrictive
Covenants, any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation of this Agreement or any
arrangements relating to this Agreement or contemplated in this Agreement or the
breach, termination or invalidity thereof shall be settled by final and binding
arbitration before a single neutral arbitrator. Arbitration shall be
administered by JAMS in San Francisco, California in accordance with the then
existing JAMS Employment Arbitration Rules and Procedures. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings. The arbitrator shall apply the substantive law (and the law
of remedies, if applicable) of the state referenced in Section 13 of this
Agreement, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.
Judgment upon the award may be entered in any court having jurisdiction thereof.
Each party will pay the fees for his, her or its own attorneys, subject to any
fee-shifting statutes that govern the claims at issue in arbitration. However,
in all cases where required by law, the Company will pay the arbitrator’s and
the arbitration fees. If under applicable law the Company is not required to pay
all of the arbitrator’s and/or the arbitration fees, such fee(s) will be
apportioned between the parties by the arbitrator in accordance with said
applicable law, and any disputes in that regard will be resolved by the
arbitrator.

10. ENTIRE AGREEMENT. As of the Effective Date, this Agreement, together with
Employee’s Employee Confidentiality and Covenant Agreement with the Company
(“ECCA”) and Employee’s Proprietary Information and Inventions Assignment
Agreement with the Company (“PIIAA”), if any, constitutes the final, complete,
and exclusive agreement between Employee and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers, or promises, whether oral or written, made to Employee by any member of
the Digital Group (including, without limitation, Employee’s employment
agreement with the Company, dated as of [DATE]). This Agreement may not be
amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

11. ASSUMPTION BY SUCCESSOR. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially

4




all of the business and/or assets of the Company to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

12. ACKNOWLEDGEMENT. Employee hereby acknowledges (A) that Employee has
consulted with or have had the opportunity to consult with independent counsel
of Employee’s own choice concerning this Agreement, and has been advised to do
so by the Company, and (B) that Employee has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on Employee’s own judgment.

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of [EMPLOYMENT], without regard to
conflicts of laws principles thereof.

 

[Signature Page Follows]





5




Please confirm your agreement to the foregoing by signing and dating this
Agreement in the space provided below for your signature and returning it to
Cindy Fiedelman.

Sincerely,

Digital Realty Trust, Inc.,

a Maryland corporation

 

By:

Name:Cindy Fiedelman

Title: Chief Human Resources Officer

 

DLR LLC,

a Maryland limited liability company

 

By:Digital Realty Trust, L.P.

Its:Managing Member

 

By:Digital Realty Trust, Inc.

Its:General Partner

 

By:

Name: Cindy Fiedelman

Title: Chief Human Resources Officer

 

 

Digital Realty Trust, L.P.,

a Maryland limited partnership

 

By:Digital Realty Trust, Inc.

Its:General Partner

 

By:

Name: Cindy Fiedelman

Title: Chief Human Resources Officer

 

 

Accepted and Agreed,

 

 

 

By:

EMPLOYEE

 

 

 

 



6




EXHIBIT A

I.SEVERANCE BENEFITS

A.



Without Cause or for Good Reason. Subject to the terms of this Agreement, in the
event that, during the Term, Employee is terminated by the Company without Cause
or Employee resigns for Good Reason, and provided that, after the Termination
Date, Employee timely executes and does not subsequently revoke a full release
of claims with the Company (in substantially the form attached hereto as
Appendix 1) (“Release”), in addition to any other accrued amounts payable to
Employee through the Termination Date, Employee will be entitled to receive the
severance benefits set out in subsections (i), (ii), (iii), and (iv) of this
Section I.A.

(i)



Payable within sixty (60) days after the Employee’s Termination Date (with the
exact date to be determined by the Company in its discretion), a lump-sum
severance payment in an amount equal to the sum of:

1.one (1.0) (“Severance Multiple”) times the sum of (A) Employee’s annual base
salary as in effect on the Termination Date, plus (B) Employee’s target annual
bonus for the fiscal year in which the Termination Date occurs (in the case of
both (A) and (B), without giving effect to any reduction which constitutes Good
Reason), plus

2.the Stub Year Bonus, plus

3.the Prior Year Bonus, if any.

(ii)



If Employee timely and properly elects to continue coverage under a
Company-sponsored group health plan pursuant to COBRA, for a period commencing
on the Termination Date and ending on the earlier of (A) the twelve (12)-month
anniversary of the Termination Date or (B) the date on which Employee becomes
eligible to receive comparable group health insurance coverage under a
subsequent employer’s plans (“Continuation Period”), the Company shall pay the
full amount of the monthly COBRA premium for Employee and Employee’s dependents
(if applicable) participating in such plan on the Termination Date; provided,
however, that if (x) any plan pursuant to which the Company is providing such
coverage is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A of the Code (as
defined below) under Treasury Regulation Section 1.409A-l(a)(5), or (y) the
Company is otherwise unable to continue to cover Employee under its group health
plans or doing so would jeopardize the tax-qualified status of such plans, then,
in either case, an amount equal to the monthly plan premium payment shall
thereafter be paid to Employee as currently taxable compensation in
substantially equal monthly installments over the Continuation Period (or the
remaining portion thereof).

(iii)



For a period commencing on the Termination Date and ending on the twelve
(12)-month anniversary of the Termination Date, the Company shall, at its sole
expense and on an as-incurred basis, provide Employee with outplacement
counseling services directly related to Employee’s termination of employment
with the Company, the provider of which shall be selected by the Company.



A-1




(iv)



Employee’s outstanding Company equity-based awards shall be subject to the
applicable Company equity incentive plan and award agreements evidencing such
awards, including the vesting and payment provisions thereunder.

B.



Change in Control.  Subject to the terms of this Agreement, in the event that a
Change in Control (as defined in the Digital Realty Trust, Inc., Digital
Services, Inc., and Digital Realty Trust, L.P. 2014 Incentive Award Plan, as
amended, or any successor incentive plan) occurs during the Term and, within the
time period beginning sixty (60) days prior to such Change in Control and ending
on the second anniversary of such Change in Control, Employee is terminated by
the Company without Cause or Employee resigns for Good Reason, then, in addition
to any other accrued amounts payable to Employee through the Termination Date,
Employee shall be entitled to the payments and benefits provided in Section
I(A)(i) hereof, subject to the terms and conditions thereof (including the
Release requirement set forth in Section I(A)), except that, for purposes of
this Section I(B), the Severance Multiple shall be equal to two (2.0) (instead
of one (1.0)). For purposes of this Section I(B), in the event that such
termination occurs within sixty (60) days prior to such Change in Control, then
any amounts that become payable pursuant to this Section I(B) in excess of the
amounts paid or payable pursuant to Section I(A)(i) shall be paid no later than
the later of the date that is ten (10) days following the date of such Change in
Control or the date that is sixty (60) days following the Employee’s Termination
Date (with the exact date to be determined by the Company in its discretion).

C.



Death or Disability. Subject to the terms of this Agreement, and notwithstanding
anything to the contrary contained herein, in the event of a termination of
Employee’s employment during the Term by reason of Employee’s death or
Disability, then, in addition to any other accrued amounts payable to Employee
through the Termination Date, the Company will pay and provide Employee (or
Employee’s estate or legal representative) with the following payments and
benefits:

(i)



payable within sixty (60) days after Employee’s Termination Date (with the exact
payment date to be determined by the Company in its discretion), a lump-sum
severance payment in an amount equal to the sum of (A) Employee’s annual base
salary as in effect on the Termination Date, plus (B) Employee’s target annual
bonus for the fiscal year in which the Termination Date occurs, plus (C) the
Stub Year Bonus, plus (D) the Prior Year Bonus, if any;

(ii)



Employee’s outstanding Company equity-based awards shall be subject to the terms
and conditions of the applicable Company equity incentive plans and award
agreements evidencing such awards, including the vesting and payment provisions
thereunder. 

A.



Retirement.

(i)



Benefits. Subject to the terms of this Agreement, in the event of a termination
of Employee’s employment during or upon the completion of the Term due to
Employee’s Retirement, the Company shall offer to Employee a consulting
agreement (“Consulting Agreement”) for Employee to provide to the Company
consulting services to (x) support on matters that would normally involve the
position and role last held by Employee at the Company prior to Employee’s
Retirement and (y) litigation support and senior client relationship management

A-2




services to the Company; and provided that, within the specified period after
the Termination Date, (A) Employee timely executes and does not subsequently
revoke the Release and (B) enters into the Consulting Agreement, then:

1.



if Employee timely and properly elects to continue coverage under a
Company-sponsored group health plan pursuant to COBRA, for the Continuation
Period, the Company shall pay the full amount of the monthly COBRA premium for
Employee and Employee’s dependents (if applicable) participating in such plan on
the Termination Date; provided, however, that if (A) any plan pursuant to which
the Company is providing such coverage is not, or ceases prior to the expiration
of the period of continuation coverage to be, exempt from the application of
Section 409A of the Code (as defined below) under Treasury Regulation Section
1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to cover
Employee under its group health plans or doing so would jeopardize the
tax-qualified status of such plans, then, in either case, an amount equal to the
monthly plan premium payment shall thereafter be paid to Employee as currently
taxable compensation in substantially equal monthly installments over the
continuation period (or the remaining portion thereof); and

2.



Employee’s outstanding Company equity-based awards shall be subject to the
Company’s equity incentive plan and award agreements evidencing such awards
(including the vesting and payment provisions thereunder) during the term of the
Consulting Agreement.

(ii)



Consulting Agreement.  In the event that Employee and the Company enter into a
Consulting Agreement pursuant to Section I(D):

1.



The Consulting Agreement shall (A) be entered into prior to or on Employee’s
Retirement date and be effective immediately upon Employee’s Retirement to
ensure that there is no lapse in Employee’s continued service to the Company,
(B) be for a term that ends immediately after the last vesting date to occur of
any Company equity-based award held by Employee as of the date of Employee’s
Retirement, (C) not require Employee to provide more than two hundred fifty
(250) hours of consulting services per year, with compensation for such
consulting services to be reasonably agreed between Employee and the Company,
(D) include such other terms and conditions reasonably prescribed by the
Company, and (E) include non-competition, non-solicitation, and other
restrictive covenants applicable during and after the term of the Consulting
Agreement that are no less protective of the Company than those referenced in
Section II of this Exhibit A of the Agreement.

2.



The Consulting Agreement and the consulting relationship established thereby may
be terminated during the term of such Consulting Agreement by the Company only
for “cause” (defined in a manner substantially similar to, and no more expansive
in scope than, Cause (as defined below)), and by Employee for any reason. In the
event that the Consulting Agreement and the consulting relationship established
thereby are terminated (A) by Employee for any reason or (B) by the Company for
“cause,” any outstanding awards that are unvested at the time of such
termination shall

A-3




be forfeited without payment of any consideration therefor. In the event the
Consulting Agreement and the consulting relationship established thereby are
terminated by mutual agreement, the treatment of any outstanding awards held by
Employee upon such termination shall be mutually determined by Employee and the
Company at the time of such termination.

3.



With respect to Employee’s Retirement, Employee also agrees that any
post-termination covenants contained in this Agreement, any prior employment
agreements between Employee and the Company, Employee’s Proprietary Information
and Inventions Assignment Agreement, and Employee’s Employee Confidentiality and
Covenant Agreement shall commence upon the expiration or termination of the
consulting period (and, for the avoidance of doubt, not upon the termination of
Employee’s employment) and apply in full force and effect.

4.



In the event that the Consulting Agreement and the relationship established
thereby are terminated by Employee for any reason or by the Company for “cause,”
in either case, Employee shall thereupon tender Employee’s resignation from all
directorships in accordance with Section 4 above, which resignation may be
accepted by the Company in its sole discretion.

(iii)



Termination of Consulting Agreement Without Cause or Failure to Offer Consulting
Agreement. In the event that the Consulting Agreement and the relationship
established thereby are terminated by Company without “cause” or the Company
fails to offer to Employee a Consulting Agreement in connection with Employee’s
Retirement, then Employee’s outstanding Company equity-based awards shall be
subject to the Company’s equity incentive plan and award agreements evidencing
such awards (including the vesting and payment provisions thereunder).

II.RELEASE; COMPLIANCE WITH COVENANTS. Employee acknowledges and agrees that
Employee has entered into agreements with the Company containing certain
nondisclosure, intellectual property assignment, non-competition, and
non-solicitation provisions, including as set forth in a Proprietary Information
and Inventions Assignment Agreement and an Employee Confidentiality and Covenant
Agreement, and that Employee shall be bound by, and shall continue to comply
with Employee’s obligations under those agreements and any other agreement
between Employee and the Company containing restrictive covenants (“Restrictive
Covenants”). Notwithstanding anything contained herein, Employee’s right to
receive the payments and benefits set forth in this Exhibit A are conditioned on
and subject to (A) Employee’s execution within twenty-one (21) days (or, to the
extent required by applicable law, forty-five (45) days) following the
Termination Date and non-revocation within seven (7) days thereafter of the
Release of claims against the Digital Group, (B) Employee’s continued compliance
with the Restrictive Covenants.

III.DEFINITIONS. For purposes of this Agreement:

A.



“Cause” means (A) Employee’s willful and continued failure to substantially
perform Employee’s duties with the Company or its subsidiaries or affiliates
(other than any such failure resulting from Employee’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Employee by the Company, which demand specifically identifies
the manner in which the Company believes that Employee has not substantially
performed Employee’s duties; (B) Employee’s willful

A-4




commission of an act of fraud or dishonesty resulting in economic or financial
injury to the Company or its subsidiaries or affiliates; (C) Employee’s
conviction of, or entry by Employee of a guilty or no contest plea to, the
commission of a felony or a crime involving moral turpitude; (D) a willful
breach by Employee of any fiduciary duty owed to the Company which results in
economic or other injury to the Company or its subsidiaries or affiliates; (E)
Employee’s willful and gross misconduct in the performance of Employee’s duties
that results in economic or other injury to the Company or its subsidiaries or
affiliates; or (F) a material breach by Employee of any of Employee’s
obligations under any agreement, including this Agreement, with the Company or
its subsidiaries or affiliates after written notice is delivered to Employee by
the Company which specifically identifies such breach. For purposes of this
provision, no act or failure to act on Employee’s part will be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without reasonable belief that Employee’s action or omission was in the best
interests of the Company. Notwithstanding the foregoing, in the event Employee
incurs a “separation from service” by reason of a termination of Employee’s
employment by the Company (other than by reason of Employee’s death or
Disability or pursuant to clause (C) of this paragraph) on or before the second
anniversary of a Change in Control or within sixty (60) days prior to such
Change in Control, it shall be presumed for purposes of this Agreement that such
termination was effected by the Company other than for Cause unless the contrary
is established by the Company.

B.



“Disability” shall mean a disability that qualifies or, had Employee been a
participant, would qualify Employee to receive long-term disability payments
under the Company’s group long-term disability insurance plan or program, as it
may be amended from time to time.

C.



“Good Reason” shall mean the occurrence of any one or more of the following
events without Employee’s prior written consent, unless the Company corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) prior to the Termination Date: (A) the Company’s assignment to
Employee of any duties materially inconsistent with Employee’s position
(including status, offices, titles, and reporting requirements), authority,
duties, or responsibilities, or any other action by the Company which results in
a material diminution in such position, authority, duties, or responsibilities,
excluding for this purpose an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Company; (B) the Company’s
material reduction of Employee’s annual base salary or bonus opportunity, each
as in effect on the date hereof or as the same may be increased from time to
time; (C) the relocation of the Company’s offices at which Employee is
principally employed (“Principal Location”) to a location more than forty-five
(45) miles from such location, or the Company’s requiring Employee to be based
at a location more than forty-five (45) miles from the Principal Location,
except for required travel on Company business; or (D) a material breach by the
Company of Section 11 of this Agreement. Notwithstanding the foregoing, Employee
will not be deemed to have resigned for Good Reason unless (x) Employee provides
the Company with written notice of the circumstances constituting Good Reason
within thirty (30) days after the initial occurrence or existence of such
circumstances, (y) the Company fails to correct the circumstance so identified
within thirty (30) days after the receipt of such notice (if capable of
correction), and (z) the Termination Date occurs no later than ninety (90) days
after the initial occurrence of the event constituting Good Reason.



A-5




D.



“Prior Year Bonus” shall mean, for any Termination Date that occurs between
January 1 of any fiscal year and the date that annual bonuses are paid by the
Company for the immediately preceding year (the “Prior Year”), Employee’s target
annual bonus (without giving effect to any reduction which constitutes Good
Reason) for such Prior Year, unless the Compensation Committee has determined
Employee’s bonus for such Prior Year, in which case the Prior Year Bonus shall
be the bonus determined by the Compensation Committee, if any. The Prior Year
Bonus, if any, shall be in lieu of Employee’s annual bonus for the Prior Year.
There will be no Prior Year Bonus in connection with any Termination Date that
occurs on or after the date the Company pays annual bonuses for the Prior Year
through the end of the year in which the Termination Date occurs.

E.



“Retirement” shall mean Employee’s voluntary retirement from Employee’s
employment with the Company at a time when (A) Employee has attained at least
fifty-five (55) years of age, (B) Employee has completed at least ten (10) Years
of Service (as defined below) with the Company, and (C) Employee’s combined age
plus Years of Service equals at least seventy (70), provided that Employee has
provided the Company with at least twelve (12) months’ advance written notice of
Employee’s retirement (or such other shorter minimum advance written notice that
is acceptable to the Board in its sole discretion), which notice shall be
provided no earlier than such time as Employee has satisfied the conditions set
forth in clauses (A), (B) and (C) above (“Notice Period”). For purposes of this
Agreement, (x) if, during the Notice Period, Employee’s employment is terminated
by the Company without Cause, such termination of employment shall be deemed to
have occurred by reason of Employee’s Retirement for purposes of this Agreement
(and, for the avoidance of doubt, Employee will not be entitled to any payments
or benefits under this Agreement as if Employee’s employment was terminated by
the Company without Cause), (y) if, during the Notice Period, Employee’s
employment is terminated for any other reason, such termination of employment
shall not be deemed to have occurred by reason of Employee’s Retirement for
purposes of this Agreement, and (z) provided that Employee continues in
employment with the Company through the Notice Period, Employee’s employment
shall automatically terminate upon the termination date set forth in such notice
(or such other date accepted by the Board).

F.



“Stub Year Bonus” shall mean the product obtained by multiplying (A) Employee’s
target annual bonus for the fiscal year in which the Termination Date occurs
(without giving effect to any reduction which constitutes Good Reason)
multiplied by (B) a fraction, the numerator of which is the number of calendar
days that have elapsed in the then current fiscal year through the Termination
Date and the denominator of which is 365; provided, however, that in the case of
Employee’s Retirement, “Stub Year Bonus” shall mean the product obtained by
multiplying (x) the average annual bonus earned by Employee for the three (3)
Company fiscal years immediately preceding the Company fiscal year in which
Employee’s Retirement occurs multiplied by (y) a fraction, the numerator of
which is the number of calendar days that have elapsed in the then current
fiscal year through the date of Employee’s Retirement and the denominator of
which is 365.

G.



“Years of Service” means the aggregate period of time, expressed as a number of
whole years and fractions thereof, during which Employee was an employee of the
Company or its subsidiaries or affiliates in paid status.

 



A-6




Appendix 1
General Release of Claims

In consideration of the payments and benefits set forth in that certain
Executive Severance Agreement, dated [DATE], between the undersigned
(“Employee”), Digital Realty Trust, Inc. and DLR, LLC (“Severance Agreement”),
and for other valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Employee does hereby release and forever discharge the
“Releasees” hereunder, consisting of Digital Realty Trust, Inc., a Maryland
corporation, Digital Realty Trust, L.P., a Maryland limited partnership, and
DLR, LLC, a Maryland limited liability company (collectively, the “Company”),
each of their  subsidiaries and affiliates, and, in their capacity as such, each
of their predecessors, successors, partners, directors, officers, employees,
attorneys, and agents of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees, or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which Employee now has or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof. The
Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
service relationship, employment, or termination of service or employment of
Employee; any alleged breach of any express or implied contract of employment or
other service (including any claim arising under the Severance Agreement); any
alleged torts or other alleged legal restrictions on the Releasee’s right to
terminate the employment or other service of Employee; and any alleged violation
of any federal, state, or local statute or ordinance including, without
limitation, the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. §
206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, as amended, 29 U.S.C. § 2601 et seq. (the “FMLA”); the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et seq.;
the False Claims Act, as amended, 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Fair
Labor Standards Act, as amended, 29 U.S.C. § 215 et seq.; the Sarbanes-Oxley Act
of 2002; the Worker Adjustment Notification and Retaining Act; the California
Labor Code; the California Fair Employment and Housing Act, as amended; the
California Family Rights Act, as amended; the California Worker Adjustment
Notification and Retraining Act; and all other federal, state, and local
employment and civil rights laws.

Notwithstanding the foregoing, this Release shall not be construed in any way to
operate to release any rights or Claims of Employee (i) to payments and benefits
under the Severance Agreement, (ii) to payments or benefits under any agreement
between Employee and the Company evidencing outstanding stock options, profits
interest units, or other equity-based awards in the Company held by Employee,
(iii) to accrued or vested benefits Employee may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract, or
agreement with the Company, (iv) for indemnification and/or advancement of
expenses, arising under any indemnification agreement between Employee and the
Company or under the bylaws, certificate of incorporation, or other similar
governing document of the Company, (v) to any rights or benefits that may not be
waived pursuant to applicable law, including, without limitation, any right to
unemployment insurance benefits, or (vi) to bring to the attention of the Equal
Employment Opportunity or California Department of Fair Employment and Housing
claims of discrimination, harassment, or retaliation, or (vii) to communicate
directly with, cooperate with or provide information to, any federal, state, or
local government regulator; provided, however, that Employee does release
Employee’s right to secure damages for any alleged discriminatory,






harassing, or retaliatory treatment (except that nothing in this Release shall
be interpreted to prohibit or prevent Employee from recovering an award for
filing or participating in any whistleblower complaint filed with the Securities
and Exchange Commission).

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

EMPLOYEE, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT. In connection with such waiver and relinquishment,
Employee hereby acknowledges that employee may hereafter discover claims or
facts in addition to, or different from, those which he now knows or believes to
exist, but that employee expressly agrees to fully, finally, and forever settle
and release any and all claims, known or unknown, suspected or unsuspected,
which exist or may exist on employee’s behalf against the Company and/or
Releasees at the time of execution of this Release.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EMPLOYEE IS
HEREBY ADVISED AS FOLLOWS:

(A)EMPLOYEE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B)EMPLOYEE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;

(C)EMPLOYEE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD; AND

(D)BY SIGNING THIS RELEASE, EMPLOYEE SPECIFICALLY ACKNOWLEDGES THAT EMPLOYEE
KNOWINGLY AND VOLUNTARILY WAIVES ALL RIGHTS OR CLAIMS ARISING UP TO AND THROUGH
THE DATE OF EXECUTION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.

If Employee wishes to revoke his acceptance of this Release, Employee must
deliver such notice in writing, no later than 5:00 p.m. Pacific Time on the 7th
day following his signature to [NAME], [TITLE], Human Resources of the Company,
at emailaddress@digitalrealty.com by e-mail. If Employee does not revoke
acceptance of this Release within the seven (7) day period,

Appendix 1 - Page 2




Employee’s acceptance of this Agreement shall become binding and enforceable on
the eighth day following the date Employee executed this Release.

Employee represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which Employee may have against the
Releasees, or any of them, and Employee agrees to indemnify and hold the
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses, and attorneys’ fees incurred by the Releasees, or any
of them, as the result of any such assignment or transfer of any rights or
Claims. It is the intention of the parties that this indemnity does not require
payment as a condition precedent to recovery by the Releasees against Employee
under this indemnity.

Employee represents that Employee has no lawsuits, Claims, or actions pending in
Employee’s name, or on behalf of Employee or any other person or entity, against
any of the Releasees. Employee agrees that Employee will not voluntarily provide
assistance, information, or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any actual or
potential Claim or cause of action of any kind against the Releasees and that
Employee shall not induce or encourage any person or entity to do so, unless
compelled or authorized to do so by law. Notwithstanding the foregoing, Employee
retains the right to file a charge with the Equal Employment Opportunity
Commission and equivalent state and local agencies, and to cooperate with
investigations by any such agency.

Employee acknowledges and represents that Employee has not suffered any
discrimination or harassment by any of the Releasees on account of race, gender,
national origin, religion, marital or registered domestic partner status, sexual
orientation, age, disability, veteran status, medical condition, or any other
characteristic protected by applicable law. Employee acknowledges and represents
that Employee has not been denied any leave, benefits, or rights to which
Employee may have been entitled under the FMLA or any other federal or state
law, and that Employee has not suffered any job-related wrongs or injuries for
which Employee might be entitled to compensation or relief. Employee further
acknowledges and represents that, other than the benefits that will be provided
to Employee pursuant to the Severance Agreement, Employee has been paid all
wages, bonuses, compensation, benefits, and other amounts that any of the
Releasees has ever owed to Employee, and Employee is not entitled to any
additional compensation, severance, or benefits after the date hereof, with the
sole exception of any benefit the right to which has vested under the express
terms of a Company benefit plan document. Employee represents and warrants that
all of the factual representations made herein are true in all material
respects.

In addition, Employee acknowledges and agrees that Employee is bound by certain
covenants and provisions set forth in the Severance Agreement as well as in the
Employee Confidentiality and Covenant Agreement (“ECCA”) and Proprietary
Information and Inventions Assignment Agreement (“PIIAA”), if any, and that such
covenants and provisions shall survive the termination of Employee’s employment
with the Company and shall remain in full force and effect in accordance with
the terms of the Severance Agreement, ECCA, and PIIAA. Employee further
acknowledges and agrees that Employee’s right to receive the payment and
benefits set forth in the Severance Agreement is conditioned on and subject to
Employee’s continued compliance with the restrictive covenants set forth in the
Severance Agreement, ECCA, and PIIAA. Notwithstanding anything herein or in the
Severance Agreement or the ECCA or PIIAA to the contrary,  Employee acknowledges
and agrees that, pursuant to 18 USC Section 1833(b), Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of

Appendix 1 - Page 3




reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

Employee agrees that if Employee hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Releasees, or any of them, any of the Claims released
hereunder, then Employee agrees to pay to the Releasees, and each of them, in
addition to any other damages caused to the Releasees thereby, all attorneys’
fees incurred by the Releasees in defending or otherwise responding to said suit
or Claim; provided, that, this paragraph shall not apply with respect to any
compulsory counterclaims, within the meaning of Rule 13(a) of the Federal Rules
of Civil Procedure, asserted by Employee against the Releasees bringing claims
against Employee as set forth above.

Employee further understands and agrees that neither the payment of any sum of
money nor the execution of this Release shall constitute or be construed as an
admission of any liability whatsoever by the Releasees, or any of them, who have
consistently taken the position that they have no liability whatsoever to
Employee.

Employee agrees that if any provision of this Release is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law. Employee
understands that this Release, together with the Severance Agreement and any
ECCA and/or PIIAA executed by Employee, constitutes the complete, final, and
exclusive embodiment of the entire agreement between Employee and the Company
with regard to the subject matter hereof. Employee is not relying on any promise
or representation by the Company that is not expressly stated therein. The
Parties further understand and agree that this Release may be amended only by a
written instrument executed by all parties hereto.

IN WITNESS WHEREOF, the undersigned has executed this Release on [DATE].

 



[EMPLOYEE]

Appendix 1 - Page 4

